72685: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-38879: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72685


Short Caption:HOWARD VS. HUGHESCourt:Supreme Court


Related Case(s):72965, 74857, 74857-COA


Lower Court Case(s):Churchill Co. - Tenth Judicial District - 15-10DC-0876Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/30/2017 / Andrews, JonathanSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantElizabeth C. HowardCharles R. Kozak
							(Kozak & Associates, LLC)
						


RespondentShaughnan L. HughesJustin M. Townsend
							(Allison MacKenzie, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


03/29/2017Filing FeeFiling Fee Paid. $250.00 from Kozak Lusiani Law LLC.  Check no. 1391.


03/29/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-10504




03/29/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-10506




03/30/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jonathan L. Andrews.17-10718




04/17/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-12609




04/24/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 13, 2017 at 9:00 am.17-13565




04/25/2017Docketing StatementFiled Response to Docketing Statement.17-13699




05/12/2017Docketing StatementFiled Amended Docketing Statement Civil Appeals.17-15870




07/14/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-23537




07/19/2017Settlement Order/ProceduralFiled Order Consolidating Appeals and Reinstating Briefing.  The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix.  Nos. 72685/72965.17-24024




07/26/2017Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 11 days from the date that appellant's response is served.  Briefing is suspended.  Nos. 72685/72965.17-24764




07/26/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/06/17. To Court Reporter: No Court Reporter listed. Nos. 72685/72965.17-24842




07/26/2017Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested: 05/17/17, 02/06/17. To Court Reporter: No Court Reporter Listed. Nos. 72685/72965.17-24876




08/31/2017MotionFiled Respondent's Request for Dismissal. Nos. 72685/72965.17-29241




08/31/2017MotionFiled Appellant's Motion to Extend Time to File Response to Order to Show Cause in Docket No. 72965. Nos. 72685/72965.17-29377




09/01/2017MotionFiled Respondent's Opposition to Appellant's Motion to Extend Time to File Response to Order to Show Cause. Nos. 72685/7296517-29507




09/11/2017MotionFiled Appellant's Reply In Support of Motion to Extend Time in Docket No. 72965.  Nos. 72965/72685.17-30418




09/15/2017MotionFiled Appellant's Motion to Extend Time to File Opposition to Request for Dismissal.  Nos. 72685/72965.17-31290




09/19/2017MotionFiled Respondent's Opposition to Appellant's Motion to Extend Time to File Opposition to Request for Dismissal. Nos. 72685/72965.17-31539




09/25/2017MotionFiled Appellant's Reply to Respondent's Opposition to Appellant's Motion to Extend Time to File Opposition to Request for Dismissal. Nos. 72685/72965.17-32379




10/12/2017MotionFiled Respondent's Motion to Bifurcate Appeals and to Reinstitute Briefing Schedule in Docket No. 72685. Nos. 72685/72965.17-34885




10/18/2017MotionFiled Appellant's Opposition to Respondent's Motion to Bifurcate and Reinstitute Briefing. Nos. 72685/72965.17-35588




10/24/2017MotionFiled Respondent, Shaughnan L. Hughes' Reply to Opposition to Motion to Bifurcate Appeals and to Reinstitute Briefing Schedule in Docket No. 72685. Nos. 72685/72965.17-36355




10/25/2017Order/ProceduralFiled Order Dismissing Appeal and Reinstating Briefing.  The clerk of this court shall file the response, provisionally received in this court via E-Flex on September 5, 2017.  Having considered the response, we conclude that this court lacks jurisdiction for the reasons explained above, and we dismiss the appeal in Docket No. 72965. We reinstate the briefing schedule in Docket No. 72685 as follows. Appellant shall have 60 days from the date of this order to file and serve the opening brief and appendix. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).  fn1[We deny as moot respondent's motion to dismiss the appeal in Docket No. 72965 and the parties' motions for extensions of time to file briefs, and we decline to award sanctions pursuant to NRAP 38.]  SNP17-MD/G/KP  Nos. 72685/72965.17-36722




10/25/2017MotionFiled Appellant's Response to Order to Show Cause in Docket No. 72965.  Nos. 72685/72965.17-36725




12/27/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Opening Brief and Appendix due: January 9, 2018.17-44542




01/08/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening Brief and Appendix due: 5 days.18-00811




01/09/2018BriefFiled Appellant's Opening Brief.18-01042




01/09/2018AppendixFiled Appendix to Opening Brief Volume 1.18-01044




01/09/2018AppendixFiled Appendix to Opening Brief Volume 2.18-01045




01/09/2018AppendixFiled Appendix to Opening Brief Volume 3.18-01046




02/09/2018BriefFiled Respondent's Answering Brief.18-05432




02/09/2018AppendixFiled Appendix to Answering Brief Vol. 1.18-05442




02/09/2018AppendixFiled Appendix to Answering Brief Vol. 2.18-05443




02/09/2018AppendixFiled Appendix to Answering Brief Vol. 3.18-05445




02/09/2018AppendixFiled Appendix to Answering Brief Vol. 4.18-05448




02/09/2018AppendixFiled Appendix to Answering Brief Vol. 5.18-05449




02/21/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply Brief due: March 26, 2018.18-06725




03/12/2018BriefFiled Appellant's Reply Brief.18-09479




03/12/2018Case Status UpdateBriefing Completed/To Screening.


10/04/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Gibbons/Hardesty/ Author: Gibbons, J. Majority: Gibbons/Pickering/Hardesty.134 Nev. Adv. Opn. No. 80. NNP18-KP/MG/JH18-38879




10/29/2018RemittiturIssued Remittitur.18-42329




10/29/2018Case Status UpdateRemittitur Issued/Case Closed.


11/09/2018RemittiturFiled Remittitur. Received by County Clerk on November 2, 2018.18-42329





Combined Case View